FILED

JAN 22 2%

UNITED STATES DISTRICT COURT a“, ".5. District and

 

 

 

FOR THE DISTRICT OF COLUMBIA Bankruptcy Courts
)
CHERRON MARIE PHILLIPS, )
)
Plaintiff,
Case: 1:15—cv-00109
V. Assigned To : Unassigned

Assign. Date: 1/22/2015 . I

ERIC HOLDER, et al., Description: Pro Se Gen. CIVll
)
Defendants. )
)

MEMORANDUM OPINION

This matter is before the Court on the plaintiff” 5 application to proceed in forma pauperis
and his pro se complaint. The Court will grant the application and dismiss the complaint.

According to the plaintiff, she “is imprisoned without authority and in violation of civil
rights promised by the United States . . . .” Compl. at 2. In the guise of a civil rights action
under Bivens v. Six Unknown Agents of the Fed. Bureau of Narcotics, 403 U.S. 388 (1971), the
plaintiff challenges her criminal conviction and sentence and demands an award of monetary
damages.

“[A] criminal defendant may not recover damages under 42 U.S.C. § 1983 for ‘harm
caused by actions whose unlawfulness would render [her] conviction or sentence invalid’ unless
‘the conviction or sentence has been reversed on direct appeal, expunged by executive order,
declared invalid by a state tribunal authorized to make such determination, or called into

question by a federal court’s issuance of a writ of habeas corpus.” Williams v. Hill, 74 F.3d
1339, 1340 (DC. Cir. 1996) (citing Heck v. Humphrey, 512 US. 477, 487 (1994)). “The
rationale of Heck applies equally to claims against federal ofﬁcials in Bivens actions.” Id.

The plaintiff makes no such showing. She does not demonstrate that her conviction or sentence
already has been reversed, expunged or invalidated, or that a federal court already has granted
her petition for a writ of habeas corpus. This action for damages therefore must be dismissed.

An Order accompanies this Memorandum Opinion.

DATE: W M/ ZwK WU

nited States District Judge